Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/21 has been entered.

Response to Arguments
This Office Action is in response to the amendment submitted on 12/07/21. Claims 1-20 are currently pending in the application, with claims 2-3 and 17 having being withdrawn.  Accordingly, claims 1, 4-16, and 18-20 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s arguments with respect to the 112(a) rejection over the scope of sexual disorders to be treated have been fully considered.   Applicant argues that 
Such arguments are however not found persuasive as contrary to applicant’s statement the claimed composition is still directed to a composition for treating any and every sexual dysfunction including at least one of treating erectile dysfunction, increasing strength of orgasm or increasing sexual desire.  The claims simply require in the treatment of the various sexual dysfunction, treatment of erectile dysfunction, increased strength of orgasm and increased sexual desire must also be achieved.  Thus, the scope of the sexual dysfunction to be treated were not changed.  As previously argued, the examiner maintains that nowhere in the specification did applicant provide information to a skilled artisan to practice the treatment of every sexual dysfunction other than erectile dysfunction, increased strength of orgasm and increased sexual inter alia ginseng).  The examiner again reiterates the fact that diseases such as priapism and painful erection are contrastingly divergent from erectile dysfunction and possess contrasting etiology and thus treatment of erectile dysfunction would not necessarily lead to treatment of the aforementioned sexual dysfunction disorders.  Since applicant has yet to narrow the scope of the claims to the treatment of erectile dysfunction, increased strength of orgasm and increased sexual desire, the examiner maintains that a lack of enablement does indeed exist on the claims.  

Applicant’s arguments with respect to the 112(a) rejection over the use of the composition comprising at least one of CBD and/or THC along with ginseng have been fully considered.   Applicant argues that the same arguments proffered above are reiterated and that the claims are enabled.  Such arguments are however not found persuasive as the examiner maintains that a lack of enablement still exists on the claims.  While applicant has now amended the claims to now recite that when ginseng is the sexual response component at least one other component that increases blood flow to the genital region, the examiner maintains that the claims are also directed to a composition that does not include ginseng and applicant has yet to demonstrate such composition as being useful in the treatment of a variety of sexual dysfunction disorders. Thus, the examiner contends that a lack enablement exists over such composition in the treatment of sexual dysfunction.  The examiner again reiterates that the present claims are also directed to a composition for treatment of sexual dysfunction 


Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating erectile dysfunction, orgasm dysfunction, and increased sexual desire by administering cannabis or marijuana in conjunction with XZEN pill (i.e. containing a variety of compounds: Zinc, Horny Goat Weed Extract, Tribulus Terrestris Extract, Aswagandha Root Extract, Korean Red Ginseng Root Extract, Cayenne Pepper, Theobromine Extract, DHEA), does not reasonably provide enablement for treating every single sexual dysfunction in existence comprising solely of CBD and ginseng and at least one other sexual component.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

The instant claims are drawn to a composition for treatment of sexual dysfunction in a human subject in need thereof comprising a dosage form delineated in claim 1, the dosage form containing: a therapeutically effective amount of a cannabinoid component comprising at least one of tetrahydrocannabinol (THC) and cannabidiol (CBD); and a therapeutically effective amount of a sexual response component delineated in claim 1, and herbal supplements that increase blood flow to the genital region and are not cannabinoids, with the proviso that when the sexual response component comprises ginseng the composition also comprises at least one other component that increases blood flow to the genital region. wherein the cannabinoid component and the sexual response component are included in an amount so as to be effective in treating sexual dysfunction in the human subject in need thereof, including at least one of treating erectile dysfunction, increasing strength of orgasm or increasing sexual desire.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single sexual dysfunction in existence.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a composition for treatment of sexual dysfunction in a human subject in need thereof comprising a dosage form delineated in claim 1, the dosage form containing: a therapeutically effective amount of a cannabinoid component 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single sexual dysfunction including erectile dysfunction, decreased orgasm, and decreased sexual desire”. While such “treatment” might theoretically be possible for some sexual dysfunctions such as orgasmic disorder, erectile dysfunction or low sexual desire, as a practical matter it is nearly impossible to achieve a treatment for all possible sexual disorders in existence by administering the same combination of marijuana and XZEN pill. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treating every single subtype of sexual disorders including sexual pain disorder, a contrasting subset of sexual dysfunction that shares no commonality to erectile dysfunction, for example. No reasonably specific guidance is provided concerning useful therapeutic protocols for all sexual dysfunctions, other than erectile dysfunction, orgasm disorder, and low sexual desire by administering marijuana in combination with XZEN pill. The latter is 

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to priapism or painful erection, for example, having unrelated pathology, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed components could be predictably used for the treatment of every single sexual dysfunction as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating erectile dysfunction, orgasm dysfunction, and increased sexual desire by administering cannabis or marijuana (which contains both THC and CBD) in conjunction with XZEN pill (i.e. containing a variety of compounds: Zinc, Horny Goat Weed Extract, Tribulus Terrestris Extract, Aswagandha Root Extract, Korean Red Ginseng Root Extract, Cayenne Pepper, Theobromine Extract, DHEA), does not reasonably provide enablement for treating sexual dysfunction in existence comprising solely CBD and a sexual response component other than ginseng (applicant’s elected species).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a composition for treatment of sexual dysfunction in a human subject in need thereof comprising a dosage form delineated in claim 1, the dosage form containing: a therapeutically effective amount of a cannabinoid component comprising at least one of tetrahydrocannabinol (THC) and cannabidiol (CBD); and a therapeutically effective amount of a sexual response component delineated in claim 1, and herbal supplements that increase blood flow to the genital region and are not cannabinoids, with the proviso that when the sexual response component comprises ginseng the composition also comprises at least one other component that increases blood flow to the genital region. wherein the cannabinoid component and the sexual response component are included in an amount so as to be effective in treating sexual 

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,

	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a composition for treatment of sexual dysfunction in a human subject in need thereof comprising a dosage form delineated in claim 1, the dosage form containing: a therapeutically effective amount of a cannabinoid component comprising at least one of tetrahydrocannabinol (THC) and cannabidiol (CBD); and a therapeutically effective amount of a sexual response component delineated in claim 1, and herbal supplements that increase blood flow to the genital region and are not cannabinoids, with the proviso that when the sexual response component comprises ginseng the composition also comprises at least one other component that increases blood flow to the genital region. wherein the cannabinoid component and the sexual response component are included in an amount so as to be effective in treating sexual dysfunction in the human subject in need thereof, including at least one of treating erectile dysfunction, increasing strength of orgasm or increasing sexual desire.  The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, 
		
	

The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of sexual dysfunction with every single sexual component in combination with either THC or CBD”. While such “treatment” might theoretically be possible for marijuana in combination with XZEN, as a practical matter it is nearly impossible to achieve a treatment for sexual disorders by administering every single herbal supplement known to enhance sexual function in combination with THC and/or CBD. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treating sexual disorders with either THC or CBD in combination with every single sexual response component. No reasonably specific guidance is provided concerning useful therapeutic protocols for sexual dysfunction, other than THC and CBD with Viagra and/or XZEN in the treatment of erectile dysfunction, increased strength of orgasm, and increased sexual desire. The latter is corroborated by the working examples 6-7 on pages 22-23.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that only a .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weller et al. (Journal of Sex Research, 1984, Vol. 20, Issue 2, Abstract) in view of Stinchcomb et al. (U.S. 8,293,786) and further view of Wuh et al. (2002/0192307 A1, previously cited).  

It is respectfully pointed out that the recitation "for treatment of sexual dysfunction or for female/male sexual dysfunction" has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robbie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  


                                                                                	
	Weller et al. do not specifically teach that the method entails adding ginseng to treat sexual dysfunction.  Additionally, Weller et al. do not specifically teach the specific dosage form of marijuana.  

	Stinchcomb et al. is provided to demonstrate that cannabidiol (i.e. CBD) can be provided as a composition and are suitable for transdermal, oral, buccal, sublingual, injectable, topical, follicular, nasal, ocular, rectal, or vaginal administration and can include a variety of excipients (see col. 6, lines 1-22).  Additionally, Stinchcomb et al. teach that the formulation can be made as a gel, ointment, cream, or a patch and wherein cannabidiol is provided in an amount ranging from 1-10% or in an amount ranging from about 15-300 mg (see claim 7, col. 13, lines 34-43, col. 14, lines 1-25, col. 18, lines 32-40, col. 19, lines 1-43, and col. 23- 24 and 35-36 and 39-40).  

Wuh et al. teach a dietary supplement which includes inter alia ginseng wherein said supplement can be provided in a capsule or a tablet form or aqueous composition 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to combine the cannabis of Weller with the ginseng composition of Wuh et al. to treat female and/or male sexual dysfunction since both Weller and Wuh teach that each compound is effective for treating sexual dysfunction.  

As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  


Given the teachings of Weller, Stinchcomb, and Wuh, one of ordinary skill would have been motivated to combine cannabis or marijuana with ginseng composition with the reasonable expectation of providing a method that enhances sexual activity and sexual desire.  

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weller et al. (Journal of Sex Research, 1984, Vol. 20, Issue 2, Abstract) in view of Stinchcomb et al. (U.S. 8,293,786) and further view of Wuh et al. (2002/0192307 A1, previously cited) as applied to claims 1-5 and 8-20 in view of Hospodor (U.S. 2012/0043242).  

The Weller, Stinchcomb, and Wuh references are as discussed above and incorporated by reference herein. Weller, Stinchcomb, and Wuh however do not teach that CBD and/or THC is provided in the form of a brownie or edible products.

Hospodor is provided to demonstrate that cannabis or marijuana can be formulated as edible cannabis wherein such compound is added to cookies, biscuits, cooking oil, or dairy butter (see paragraph 0044). 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the modified cannabis of Weller as an edible food since Hospodor teaches that that cannabis can be provided as food products or edible cannabis products.  Given the teachings of Weller, Stinchcomb, Wuh, and Hospodor, one of ordinary skill would have been motivated to formulate cannabis or marijuana as an edible product with the reasonable expectation of providing a composition that enhances sexual activity and sexual desire.  


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
01/13/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.